IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CARL DEAN EDWARDS,                                       No. 85447
                 Petitioner,
                 vs.
                 THE FIFTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF NYE,                               F
                 Respondent,
                                                                             Nov      L          .z02z
                   and
                                                                            Et,i2                      •vnq
                 THE STATE OF NEVADA,                                            •        F.;..;;:o.

                 Real Party in Interest.                                           .                          ---
                                                                               DEPUTY




                                        ORDER DENYING PETITION




                             This is an original pro se petition for a writ of certiorari.
                 Petitioner challenges the validity of his judgments of conviction, the
                 sentences   imposed,    and   the   Nevada    Department        of        Corrections'
                 computation of time served. We have reviewed the documents submitted
                 by petitioner and, without deciding the merits of the claims raised, decline
                 to exercise original jurisdiction in this matter. A challenge to the validity
                 of a judgment of conviction and sentence and the computation of time must
                 be raised in a postconviction petition for a writ of habeas corpus filed in the




 SUPREME COURT
       OF
     NEVADA


it   10.17A
district court in the first instance.1       NRS 34.724(2)(b),(c); NRS 34.738(1).
Accordingly, we
            ORDER the petition DENIED.




                                                                     ,   C.J.
                                    Parraguirre


                                                                     ,   J.
                                    Hardesty




                                    Stiglich




cc:   Carl Dean Edwards
      Attorney General/Carson City
      Nye County District Attorney
      Nye County Clerk




      1We  express no opinion as to whether petitioner could meet the
procedural requirements of NRS Chapter 34.



                                         2